Exhibit 99.4 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) CASE NO. 2-05-BK-17104-RTB ) THREE-FIVE SYSTEMS, INC. ) BUSINESS AND INDUSTRY ) MONTHLY OPERATING REPORT ) ) MONTH OF October,2005 ) ) DATE PETITION FILED: 08-Sep-05 Debtor ) ) TAX PAYER ID NO. : 86-0654102 Nature of Debtor's Business:TFS provides specialized electronics manufacturing services to original equipment manufacturers. DATE DISCLOSURE STATEMENT FILED TO BE FILED DATE PLAN OF REORGANIZATION FILED TO BE FILED I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOLLOWING MONTHLY OPERATING REPORT AND THE ACCOMPANYING ATTACHMENTS ARE TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE. RESPONSIBLEPARTY: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOF RESPONSIBLE PARTY TITLE Carl H. Young, III 12/8/2005 PRINTED NAMEOF RESPONSIBLE PARTY DATE PREPARER: /s/ Carl H. Young, III Chief Restructing Officer ORIGINALSIGNATUREOFPREPARER TITLE Carl H. Young, III 12/8/2005 PRINTED NAME OF PREPARER DATE PERSON TO CONTACT REGARDING THIS REPORT: Carl H. Young, III PHONE NUMBER: 602-607-2625 ADDRESS: 7702 E Doubletree Ranch Rd. Suite 300 Scottsdale AZ 85258 FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE PAPER COPY WITH U.S. TRUSTEE'S OFFICE CURRENT MONTH"S Case Number: 2-05-BK-17104-RTB RECEIPTS AND DISBURSEMENTS BANK ACCOUNTS SVB Operating B of A DIP Payroll Tax Total # # # Balance at Beginning of Period 4,509,437.63 4,509,437.63 RECEIPTS Cash Sales Accounts Receivable Interest Income 11,312.96 11,312.96 Loans and Advances Sale of Assets 8,000.00 8,000.00 Transfers from Other DIP Accounts 5,082,788.73 5,082,788.73 Other(attach list) 1,092,374.37 123,706.24 1,216,080.61 TOTAL RECEIPTS 1,103,687.33 5,214,494.97 6,318,182.30 DISBURSEMENTS Business - Ordinary Operations 502,678.32 162,424.33 665,102.65 Capital Improvements Pre-Petition Debt Transfers to Other DIP Accounts 5,082,788.73 5,082,788.73 Other(attach list) Reorganization Expenses: Attorney Fees Accountant Fees Other Professional Fees U. S. Trustee Quarterly Fee 500.00 500.00 Court Costs TOTAL DISBURSEMENTS 5,585,467.05 162,924.33 5,748,391.38 Balance at End of Month 27,657.91 5,051,570.64 5,079,228.55 *Information provided above should reconcile with balance sheet and income statement amounts DISBURSEMENTS FOR CALCULATING QUARTERLY FEES: Total Disbursements From Above 5,748,391.38 Less: Transfers to Other DIP Accounts 5,082,788.73 Plus: Estate Disbursements Made by Outside Sources (payments from escrow; 2-party check; etc.) Total Disbursements for Calculating Quarterly Fees 665,602.65 Page 2 THREE-FIVE SYSTEMS, INC. TFS Corp 9/30 TFS Corp 10/31/05 TFS Corp Curr Income Statement Sales - US 5,183,736 5,268,236 84,500 Sales - Asia 61,250 61,250 0 Sales - China 151,121 151,121 0 Sales - Europe 10,709 10,709 0 Sales -Intercompany (147,572 ) (147,572 ) 0 Net Sales 5,259,245 5,343,745 84,500 Std COGS 4,486,651 4,528,151 41,500 % of Net Sales 85.3 % 84.7 % 49.1 % Manufacturing Engineering 305,390 305,390 0 COS Allocations 440,402 440,402 0 Manufacturing Variances 1,244,742 1,240,079 (4,663 ) % of Net Sales 23.7 % 23.2 % -5.5 % Transfer 1,806,785 1,806,785 0 Interco COGS (242,540 ) (242,540 ) 0 Total Cost of Sales 8,041,430 8,078,268 36,837 Gross Margin (2,782,185 ) (2,734,522 ) 47,663 % of Net Sales -52.9 % -51.2 % 56.4 % Admin - CFO 1,246,987 1,352,792 105,805 Finance 1,150,968 1,263,736 112,768 Internal Audit 77,365 77,365 0 HR 565,502 606,916 41,414 IR 430,210 430,930 720 China Admin 0 0 0 Swindon Admin 0 0 0 Redmond Admin 0 0 0 Penang Admin 0 0 0 Admin - CEO 2,649,199 2,937,353 288,154 SG&A Allocations 2,803,263 2,966,265 163,002 Total Admin 8,923,495 9,635,357 711,862 % of Net Sales 169.7 % 180.3 % 842.4 % US Passive Sales 222,327 222,001 (326 ) AVT Sales 159,064 159,064 0 Manila Sales 0 0 0 Redmond Sales 0 0 0 Penang Sales 0 0 0 China Passive Sales 0 0 0 Europe Passive Sales 0 0 0 Display Platform Manager 181,217 181,217 0 STD Product Sales 122,666 122,666 0 Inside Sales Reps 50,596 50,596 0 AVT Marketing 304,383 304,383 0 APP Eng/Mkt 197,125 197,125 0 STD Product Marketing 176,702 176,718 15 EMS Manager 415,909 458,712 42,803 Marketing 73,036 73,036 0 Total Sales 1,903,026 1,945,518 42,492 % of Net Sales 36.2 % 36.4 % 50.3 % Total SG&A 10,826,521 11,580,875 754,354 % of Net Sales 205.9 % 216.7 % 892.7 % THREE-FIVE SYSTEMS, INC. TFS Corp 9/30 TFS Corp 10/31/05 TFS Corp Curr Income Statement General R&D 0 0 0 Systems Design Engineering 0 0 0 Direct View Design Engineering 419,132 418,939 (193 ) Engineering Allocation 150,404 150,404 0 Total Engineering and R&D 569,536 569,343 (193 ) % of Net Sales 10.8 % 10.7 % -0.2 % Impairment of Goodwill 12,902,588 12,902,588 0 Impairment of IP 934,170 934,170 0 Loss (Gain) on Sale of Assets 23,795,931 21,422,378 (2,373,553 ) Amortization of Customer Lists/Distrib Rights 333,334 333,334 0 Total Operating Expenses 49,362,079 47,742,687 (1,619,392 ) % of Net Sales 938.6 % 893.4 % -1916.4 % Operating Income (52,144,264 ) (50,477,209 ) 1,667,055 % of Net Sales -991.5 % -944.6 % 1972.8 % Interest Income 496,988 504,163 7,175 Interest Expense (21,253 ) (21,253 ) 0 Other Income 901,908 970,905 68,997 Interest & Other Inc/(Exp) 1,377,643 1,453,814 76,172 Transfer JV Minority Interest 0 0 0 Profit Before Tax (50,766,621 ) (49,023,394 ) 1,743,227 % of Net Sales -965.3 % -917.4 % 2063.0 % Income Taxes 13,329 14,273 943 Net Income (50,779,951 ) (49,037,667 ) 1,742,284 THREE-FIVE SYSTEMS, INC. TFS Corp 9/30 TFS Corp 10/31/05 TFS Corp Curr Balance Sheet (Unaudited) ASSETS CASH AND CASH EQUIVALENT 4,522,037 4,871,334 349,297 RESTRICTED CASH 600,000 0 (600,000 ) ACCOUNTS RECEIVABLE PRE 1,502,282 1,477,482 (24,800 ) ACCOUNTS RECEIVABLE POST 7,917 2,083,670 2,075,753 ACCOUNTS RECEIVABLE-RTNS ALLOW (83,000 ) 0 83,000 INTERCO RECEIVABLE-CORPORATE 0 0 0 INTERCO RECEIVABLE-TFS DI 1,997,189 1,997,189 0 INTERCO RECEIVABLE-REDMOND 13,073,059 13,073,059 0 DIP FUNDING - TFS EMS 320,000 0 (320,000 ) INTERCO - TFS EMS POST FILING 365,486 321,959 (43,528 ) INTERCO RECEIVABLE-SWINDON (0 ) 0 0 INTERCO RECEIVABLE-BEIJING 0 0 0 INTERCO RECEIVABLE-MANILA 0 0 0 INTERCO RECEIVABLE-PENANG 192,262 0 (192,262 ) INVENTORY 41,500 0 (41,500 ) INCOME TAXES RECEIVABLE 943 0 (943 ) DEFERRED TAX ASSET - S/T 0 0 0 ASSETS HELD FOR SALE 5,743 1,465 (4,278 ) OTHER CURRENT ASSETS 1,323,985 1,714,088 390,103 TOTAL CURRENT ASSETS 23,869,403 25,540,245 1,670,842 PLANT, PROPERTY & EQUIPMENT 1,285,989 217,899 (1,068,090 ) ACCUMULATED DEPRECIATION (1,264,657 ) (217,899 ) 1,046,759 NET FIXED ASSETS 21,331 (0 ) (21,331 ) INTELLECTUAL PROPERTY 0 0 0 GOODWILL 0 0 0 LT INVESTMENTS 0 0 0 OTHER INVESTMENTS 0 0 0 OTHER ASSETS 2,142,918 2,132,818 (10,100 ) INVESTMENT- III-V LTD. 0 0 (0 ) INVESTMENT TFS DI 100 100 0 INVESTMENT - PACIFIC 0 0 0 INVESTMENT - CHINA 0 0 0 INVESTMENT - PENANG 1,454,807 0 (1,454,807 ) INVESTMENT - REDMOND 0 0 0 DUE FROM CHINA 0 0 0 DUE FROM PACIFIC 0 0 0 DUE FROM ETMA 0 0 0 TOTAL ASSETS 27,488,559 27,673,163 184,603 THREE-FIVE SYSTEMS, INC. TFS Corp 9/30 TFS Corp 10/31/05 TFS Corp Curr Balance Sheet (Unaudited) LIABILITIES & EQUITY ACCOUNTS PAYABLE PRE 3,896,329 3,876,170 (20,159 ) ACCOUNTS PAYABLE POST 30,569 1,137,054 1,106,486 INTERCO PAYABLE-CORPORATE 0 0 0 INTERCO PAYABLE-REDMOND POST 1,691 0 (1,691 ) INTERCO PAYABLE-SWINDON 0 0 0 INTERCO PAYABLE-BEIJING 0 0 0 INTERCO PAYABLE-MANILA 0 0 0 INTERCO PAYABLE-PENANG 47,069 0 (47,069 ) OTHER ACCRUED LIABILITIES PRE 794,255 766,062 (28,193 ) OTHER ACCRUED LIABILITIES POST 433,568 180,554 (253,014 ) CUSTOMER DEPOSITS 0 0 0 DEFERRED REVENUES 0 0 0 DEFERRED GAIN ST 544,619 0 (544,619 ) INCOME TAXES PAYABLE 0 0 0 LOAN - WORKING CAP. LINE 0 0 0 SHORT TERM NOTE PAYABLE 0 0 0 SHORT TERM CAPITAL LEASE 0 0 0 CURRENT PORTION OF L/T DEBT 0 0 0 TOTAL CURRENT LIABILITIES 5,748,100 5,959,841 211,741 LONG TERM DEBT-LOC 0 0 0 LT NOTE PAYABLE 0 0 0 DEFERRED GAIN LT 1,770,011 0 (1,770,011 ) DEFERRED TAX LIABILITY - L/T 0 0 0 LONG TERM CAPITAL LEASE 0 0 0 OTHER LONG-TERM LIABILITIES 0 0 0 MINORITY INTEREST IN JV 0 0 0 TOTAL LONG-TERM LIABILITIES 1,770,011 0 (1,770,011 ) TOTAL LIABILITIES 7,518,111 5,959,841 (1,558,270 ) STOCKHOLDER'S EQUITY: COMMON STOCK OUTSTANDING 219,958 219,958 0 TREASURY STOCK (1,170,526 ) (1,170,526 ) 0 ADDITIONAL PAID-IN CAPITAL 201,069,626 201,070,216 590 UNREALIZED GAIN AND LOSSES 0 0 0 STOCK SUBSCRIPTION - NOTE REC 0 0 0 INVESTMENT BY PARENT 0 0 0 STOCK ISSUE III-V LTD. 0 0 0 RETAINED EARNINGS-CURRENT (50,779,951 ) (49,037,667 ) 1,742,284 RETAINED EARNINGS-PRIOR (129,368,659 ) (129,368,659 ) 0 CUMULATIVE TRANSLATION ADJ 0 0 0 TOTAL STOCKHOLDER'S EQUITY 19,970,448 21,713,322 1,742,874 TOTAL LIABILITIES & EQUITY 27,488,559 27,673,163 184,603 Case Number: 2-05-17104-RTB STATUS OF ASSETS *Information provided on this page should reconcile with balance sheet amounts ACOUNTS RECEIVABLE TOTAL 0-30 Days 31-60 Days 60+ Days Total Accounts Receivable Less Amount Considered Uncollectible Net Accounts Receivable DUE FROM INSIDER Schedule Amount Plus: Amount Loaned Since Filing Date Less: Amount Collected Since Filing Date Less: Amount Considered Uncollectible Net Due From Insiders INVENTORY Beginning Inventory Plus:Purchases Less:Cost of Goods Sold Ending Inventory Date Last Inventory was taken: FIXED ASSETS SCHEDULE AMOUNT ADDITIONS DELETIONS CURRENTAMOUNT Real Property Buildings Accumulated Depreciation Net Buildings Equipment 2,949,711.02 (2,607,309.92) 342,401.10 Accumulated Depreciation (2,922,636.59) (837.25) 2,582,537.65 (340,936.19) Net Equipment 27,074.43 (837.25) (24,772.27) 1,464.91 Autos/Vehicles Accumulated Depreciation Net Autos/Vehicles Provide a description of fixed assets added or deleted during the reporting period; include the date of Court order: Page 5 Case Number: 2-05-BK-17104-RTB STATUS OF LIABILITIES AND SENSITIVE PAYMENTS *Information provided on this page should reconcile with balance sheet and disbursement detail amounts POST-PETITION LIABILITIES TOTAL 0-30 Days 31-60 Days 61-90 Days 91+ Days Accounts Payable * 454,960 454,960 Taxes Payable 60 60 Notes Payable 0 Professional Fees Payable 862,588 862,588 Secured Debt 0 Other (attach list) 0 Total Post-Petition Liabilities 1,317,609 1,317,609 0 0 0 *DEBTOR MUST ATTACH AN AGED ACCOUNTS PAYABLE LISTING PAYMENTS TO INSIDERS AND PROFESSIONALS Insiders Name Reason for Payment Amount Paid this Month Total Paid to Date SEE ATTACHED Total Payments to Insiders Professionals Name Date of Court Order Authorizing Payment Amount Aproved Amount Paid this Month Total Paid to Date Total Payments to Professionals Page 6 October 2005 Cash Payments to Insiders Three-Five Systems, Inc. Pay# Pay Date Vendor Reason Sub-reason Cash Acct Cr Pay/Rcpt Pre/Post 1001 10/26/2005 LYRON BENTOVIM Insider Board (500.00) Pay Post 34534 10/14/2005 MURRAY GOLDMAN Insider Board (1,000.00) Pay Post Payroll 10/6/2005 ERIC HAEUSSLER Insider Payroll (9,256.93) Pay Post 34535 10/14/2005 ERIC HAEUSSLER Insider Employee Reimbursement (58.57) Pay Post Payroll 10/20/2005 ERIC HAEUSSLER Insider Payroll (9,076.93) Pay Post 34536 10/14/2005 HENRY L. HIRVELA Insider Board (1,000.00) Pay Post 1007 10/26/2005 HENRY L. HIRVELA Insider Board (500.00) Pay Post 34541 10/14/2005 DAVID C.MALMBERG Insider Board (1,000.00) Pay Post 1012 10/26/2005 DAVID C.MALMBERG Insider Board (500.00) Pay Post Payroll 10/6/2005 JACK SALTICH Insider Payroll (12,990.33) Pay Post Payroll 10/20/2005 JACK SALTICH Insider Payroll (12,861.55) Pay Post 34547 10/14/2005 RUSS SILVESTRI Insider Board (1,000.00) Pay Post 1014 10/26/2005 RUSS SILVESTRI Insider Board (500.00) Pay Post 34550 10/14/2005 THOMAS H. WERNER Insider Board (500.00) Pay Post 1018 10/26/2005 THOMAS H. WERNER Insider Board (500.00) Pay Post 34532 10/14/2005 CARL DERRINGTON Insider Prior Cobra (877.20) Pay Post 34539 10/14/2005 JEFF BUCHANAN Insider Prior Cobra (877.20) Pay Post 34543 10/14/2005 DAVID MCQUIGGAN Insider Prior Cobra (877.20) Pay Post (53,875.91) Case Number:2-05-BK-17104-RTB CASE STATUS QUESTIONAIRE YES NO 1.Have any funds been disbursed from any accounts otherthan a Debtor-in-Possession account? X 2.Are any post-petition receivables (accounts, notes or loans) due from related parties? X 3.Are any wages past due? X 4.Are any U. S. Trustee quarterly fees delinquent? X Provide a detailed explaination of any "YES" answers to the above questions:(attach additional sheets if needed) We continued to use the accounts previously established. We set up a Debtor-in-Possession account with Bank of America in October and are working to transition all activity to this account. Current number of employees: 7 INSURANCE Carrier & Policy Number Type of Policy Period Covered Payment Amount & Frequency See attached G. What steps have been taken to remedy the problems which brought on the chapter 11 filing? Orderly appraisal of all claims and equity interests and orderly wind down of operations designed to maximize recoveries to all creditors and, if possible, equity holders. Identify any matters that are delaying the filing of a plan of reorganization: None. Page 7 OCTOBER, 2/RECEIPT DETAIL THREE-FIVE SYSTEMS, INC. Pay# Pay Date Vendor Reason Sub-reason Vendor 2 Stat Type Cash Acct Cr Bank Pay/Rcpt Pre/Post Misc 10/17/2005 Bank Charges Operating Operating Bank Charges (10.00) B of A Pay Post Misc 10/19/2005 Bank Charges Operating Operating Bank Charges (100.00) B of A Pay Post Misc 10/21/2005 Bank Charges Operating Operating Bank Charges (20.00) B of A Pay Post Misc 10/27/2005 Bank Charges Operating Operating Bank Charges (197.59) B of A Pay Post Misc 10/28/2005 Bank Charges Operating Operating Bank Charges (242.21) B of A Pay Post 1001 10/26/2005 BENTOVIM Insider Board LYRON LIVE BENTOVIM OPEN MAN (500.00) B of A Pay Post 1002 10/26/2005 BRILLIAN Operating Operating BRILLIAN CORPORATION CNCD MAN (4,382.94) B of A Pay Post 1003 10/26/2005 CENTENNIAL Operating Operating CENTENNIAL LEASING I CNCD MAN (465.73) B of A Pay Post 1004 10/26/2005 D&TTAX Operating Operating DELOITTE TAX LLP CNCD MAN (250.00) B of A Pay Post 1019 10/27/2005 DELPRADO Operating Operating DEL PRADO APARTMENTS CNCD MAN (1,043.45) B of A Pay Post Misc 10/25/2005 Error Operating Error Error 215,271.33 B of A Pay Post 1005 10/26/2005 FEDX-PA Operating Operating FEDEX ERS CNCD MAN (25.64) B of A Pay Post 4315 10/21/2005 FIDELITYNY Operating Benefit FIDELITY INVESTMENTS OPEN EFT (13,912.36) B of A Pay Post 1006 10/26/2005 FIRSTCOL Operating Benefit FIRST COLONY LIFE OPEN MAN (759.20) B of A Pay Post Misc 10/26/2005 FSA Funding Operating Benefit FSA Funding (15.00) B of A Pay Post Misc 10/27/2005 FSA Funding Operating Benefit FSA Funding (93.00) B of A Pay Post Misc 10/28/2005 FSA Funding Operating Benefit FSA Funding (102.00) B of A Pay Post Misc 10/31/2005 FSA Funding Operating Benefit FSA Funding (294.54) B of A Pay Post 1007 10/26/2005 HIRVELA Insider Board HENRY L. HIRVELA CNCD MAN (500.00) B of A Pay Post 1008 10/26/2005 HORIZONMOV Operating Operating HORIZON MOVING SYSTE CNCD MAN (192.50) B of A Pay Post 1009 10/26/2005 HQGLOBAL Operating Utility HQ GLOBAL WORKPLACES OPEN MAN (4,779.87) B of A Pay Post 1010 10/26/2005 JOBBROKERS Operating Temp Agency JOBBROKERS CNCD MAN (1,554.00) B of A Pay Post 1011 10/26/2005 LINEARNET Operating Operating LINEARNET SYSTEMS CO CNCD MAN (7,500.00) B of A Pay Post 1012 10/26/2005 MALMBERG Insider Board DAVID C. MALMBERG OPEN MAN (500.00) B of A Pay Post Misc 10/19/2005 Payroll Operating Payroll Payroll (40,316.66) B of A Pay Post Misc 10/20/2005 Payroll Operating Payroll Payroll (252,173.09) B of A Pay Post Misc 10/21/2005 Payroll Operating Payroll Payroll 36,901.76 B of A Pay Post Misc 10/25/2005 Payroll Operating Payroll Payroll 215,271.33 B of A Pay Post -457 10/27/2005 PETTY CASH Operating Operating CASH(PETTY) THREE-FI ZERCK AUTO - B of A Pay Post 1013 10/26/2005 RENA Operating Temp Agency RENAISSANCE PERSONNE OPEN MAN (285.60) B of A Pay Post 1014 10/26/2005 SILVESTRI Insider Board RUSS SILVESTRI OPEN MAN (500.00) B of A Pay Post Misc 10/19/2005 TFSEMSPOST Operating Subsidiary Funding Red Post Pay (296,664.19) B of A Pay Post Misc 10/28/2005 TFSEMSPOST Operating Subsidiary Funding Red Post Pay (695.23) B of A Pay Post 1015 10/26/2005 TMOBILE Operating Utility T-MOBILE CNCD MAN (1,293.95) B of A Pay Post 1016 10/26/2005 USTRUSTEE Reorg US Trustee Reorg US Trustee U.S. TRUSTEE CNCD MAN (250.00) B of A Pay Post 1017 10/26/2005 USTRUSTEE Reorg US Trustee Reorg US Trustee U.S. TRUSTEE CNCD MAN (250.00) B of A Pay Post 1018 10/26/2005 WERNER Insider Board THOMAS H WERNER OPEN MAN (500.00) B of A Pay Post TOTAL POST PAYMENTS (162,924.33) Post Total TOTAL PAYMENTS (162,924.33) Grand Total Misc 10/17/2005 Trf from SVB Trf from Acct Trf from Acct Trf from SVB 1,000,000.00 B of A Rcpt Post Misc 10/19/2005 Trf from SVB Trf from Acct Trf from Acct Trf from SVB 4,082,788.73 B of A Rcpt Post Misc 10/17/2005 AMVAC CHEMICAL CORPORATION Equipment Sale Receipts 8,000.00 B of A Rcpt Post Misc 10/17/2005 NYSE PRO-RATA REFUND Receipts 16,354.75 B of A Rcpt Post Misc 10/17/2005 DHL REFUND ON ACCOUNT Receipts 262.28 B of A Rcpt Post OCTOBER, 2/RECEIPT DETAIL THREE-FIVE SYSTEMS, INC. Pay# Pay/Date Vendor Reason Sub-reason Vendor 2 Stat Type Cash Acct Cr Bank Pay/Rcpt Pre/Post Misc 10/17/2005 LARSON ALLEN COBRA FUNDS Receipts 10,503.14 B of A Rcpt Post Misc 10/17/2005 P GUNDERSON REPAY FREIGHT Receipts 22.00 B of A Rcpt Post Misc 10/17/2005 BRILLIAN Operating Operating Receipts 61,591.52 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 6,340.01 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 222.04 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 2,000.00 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 19,097.92 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 67.68 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 4,438.05 B of A Rcpt Post Misc 10/27/2005 MICROTUNE Operating Operating Receipts 1,500.00 B of A Rcpt Post Misc 10/28/2005 K NEWMAN BENEFITS Receipts 125.32 B of A Rcpt Post Misc 10/28/2005 MCI REFUND ON ACCOUNT Receipts 181.53 B of A Rcpt Post Misc 10/12/2005 Trf from Acct Trf from Acct Trf from Acct Trf from Acct 1,000.00 B of A Rcpt Post TOTAL RECEIPTS 5,214,494.97 NET ACTIVITY 5,051,570.64 Beginning Balance Ending Balance 5,051,570.64 Balance per Cash Flow 5,051,570.64 Diff - ENDING CASH - BANK OF AMERICA 5,051,570.64 ENDING CASH - SVB 27,657.91 INTEREST EARNED BUT NOT POSTED 6,756.02 BANK ERROR CORRECTED NOVEMBER (215,271.33) PETTY CASH 620.31 MERRILL LYNCH 0.79 TOTAL CASH PER BALANCE SHEET 4,871,334.34
